


110 HR 5742 IH: To amend the Internal Revenue Code of 1986 to extend

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5742
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  eligibility under the new markets tax credit for community development entities
		  created or organized in American Samoa, the Commonwealth of the Northern
		  Mariana Islands, Guam, Puerto Rico, and the Virgin Islands.
	
	
		1.Eligibility under new markets
			 tax credit for community development entities created or organized in American
			 Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and
			 the Virgin Islands
			(a)In
			 generalSubsection (c) of
			 section 45D of the Internal Revenue Code of 1986 (defining qualified community
			 development entity) is amended by adding at the end the following new
			 paragraph:
				
					(3)Special rule
				relating to certain jurisdictionsA corporation or partnership created or
				organized in, or under the laws of, American Samoa, the Commonwealth of the
				Northern Mariana Islands, Guam, Puerto Rico, or the Virgin Islands shall be
				treated as a domestic corporation or partnership for purposes of paragraph
				(1).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 investments made after the date of the enactment of this Act.
			
